—Order, Supreme Court, Bronx County (Anne Targum, J.), entered December 5, 1995, which, inter alia, granted petitioners’ application to vacate an election of the subject corporation’s directors and officers held on April 29, 1995, and directed that a new election be held on March 5, 1996, unanimously affirmed, without costs.
We agree with the motion court that the results of the purported election conducted at a general shareholders’ meeting held on April 29, 1995 should be vacated, there being no merit to appellant’s claim that the notice circulated by petitioners rescheduling that meeting was invalid. While the leaseback agreement may be violative of Business Corporation Law § 609 (e), inasmuch as appellant presented no evidence that the alleged illegal proxies obtained as a result of the leaseback were used in subsequent elections, we decline to invalidate any election on that basis. We have considered appellant’s other contentions and find them to be without merit. Concur—Sullivan, J. P., Rosenberger, Mazzarelli and Andrias, JJ.